Citation Nr: 0701581	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-07 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than September 
8, 2004, for the assignment of a 10 percent rating for 
bilateral hearing loss.

2.  Whether the rating decision dated April 6, 1973, is the 
product of clear and unmistakable error in assigning a non-
compensable rating for right ear hearing loss following a 
grant of service connection of this condition.


REPRESENTATION

Appellant represented by:	State of Connecticut, 
Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut that implicitly granted the 
veteran's claim of entitlement to service connection for left 
ear loss, and granted the veteran an evaluation of 10 percent 
for bilateral hearing loss, effective September 8, 2004. The 
veteran perfected a timely appeal of the determination to the 
Board, whereby he challenges the effective date assigned for 
the 10 percent rating for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During an April 2005 hearing before the RO, the veteran's 
representative alleged that the original April 6, 1973, 
rating decision involved clear and unmistakable error (CUE) 
by assigning a non-compensable rating following the grant of 
service connection for right ear hearing loss.

In an April 2005 Supplemental Statement of the Case (SSOC), 
the RO acknowledged and discussed the veteran's CUE 
allegation, and in effect announced its decision to deny the 
discrete claim of CUE.  Notably, the CUE claim was not listed 
as an issue separate from the earlier effective date claim 
and was not previously addressed in the January 2005 
Statement of the Case.

A claim for CUE is a separate and distinct issue from that of 
entitlement to an earlier effective date.  VA may not address 
an issue in the SSOC that it has not previously adjudicated, 
and with respect to which the veteran has not submitted a 
Notice of Disagreement.  See 38 C.F.R. §§ 19.28, 19.29, 
19.31.

In the instant case, the veteran's CUE claim was addressed 
for the first time by the RO in the April 2005 SSOC.  The RO 
has not provided the veteran with a formal administrative 
determination on the CUE issue with which the veteran has 
been afforded an opportunity to submitted a Notice of 
Disagreement.  Therefore, the veteran's CUE claim must be 
remanded for compliance with proper procedural requirements, 
specifically the issuance of a formal administrative decision 
that includes written notice of the appellate rights.

Since the result of the claim for CUE could materially affect 
the current certified appeal on the issue of entitlement to 
an effective date earlier than September 8, 2004, for the 
assignment of a 10 percent rating for bilateral hearing loss, 
the Board is of the opinion that these issues are 
inextricably intertwined, and consideration of the effective 
date claim must be deferred pending proper adjudication of 
the CUE claim with notice of that determination and appellate 
rights being provided to the veteran in this case.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal for an earlier effective date, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for a disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Therefore, a remand is warranted for  proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish an 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO is asked to provide the veteran 
with a formal administrative decision 
that adjudicates the discrete issue of 
whether the rating decision dated April 
6, 1973, is the product of clear and 
unmistakable error in assigning a non-
compensable rating for right ear 
hearing loss following a grant of 
service connection.  If the 
determination is adverse to the 
veteran, the veteran and his 
representative must be provided with 
written notice of the adverse 
determination and of the veteran's 
appellate rights.  See 38 C.F.R. 
§§ 20.200, 20.302 (2006).  The RO 
should return this discrete issue to 
the Board only if the veteran initiates 
and completes an appeal in full 
accordance with the provisions of 
38 U.S.C.A. § 7105 (West 2002).

3.	After completing the above, the RO is 
asked to again review the issue of 
entitlement to an effective date 
earlier than September 8, 2004, for the 
assignment of a 10 percent rating for 
bilateral hearing loss, in light of all 
pertinent evidence and legal authority.  
If the determination is adverse to the 
veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



